DETAILED ACTION
Allowable Subject Matter
Claims 22-23 and 25-39 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of features including but not limited to:
(claim 22) an assembly for a firearm, comprising: a receiver; and a bolt mechanism including: a bolt body configured to be positioned in the receiver, and a handle assembly including a handle pivot rotatably coupling the handle assembly to the bolt body, and a handle having an arm and a handle shoulder positioned on opposing longitudinal sides of the bolt body, wherein the handle shoulder is configured to contact the receiver while the handle is rotated relative to the bolt body to extract at least a portion of a casing from a chamber of the firearm and, particularly, a firing pin assembly extending through the handle assembly;
(claim 27) an assembly for a firearm, comprising: a receiver having wherein the receiver has a contact region and an ejection port; a bolt mechanism including: a bolt body configured to be positioned in the receiver, and a handle assembly including a handle element rotatably contacting the bolt body, and a handle having an arm and handle shoulder positioned on opposing longitudinal sides of the bolt body, wherein the handle shoulder is configured to contact the receiver while the handle is rotated relative to the bolt body to extract at least a portion of a casing from a chamber of the firearm, particularly, wherein the handle shoulder is configured to contact the contact region to drive the bolt body rearwardly, and, particularly, wherein the contact region and ejection port are located on the opposing longitudinal sides of the bolt body of a bolt body- receiving passageway of the receiver; and,
(claim 34) a bolt mechanism for a bolt action rifle, comprising: a cylindrical main body; a handle assembly pivotally coupled to the cylindrical main body; and a firing pin assembly extending through a portion of the handle assembly within the cylindrical main body, particularly, wherein the handle assembly is configured to contact a receiver when the handle assembly is rotated rearwardly relative to the receiver, thereby levering the bolt mechanism rearwardly along the receiver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
12-Aug-22